I agree with my associates in much that is said in the very exhaustive opinion by Mr. Justice Sullivan, and still I find much there said that I cannot agree with. This is the second hearing of this case and the second opinion filed. I expressed my view on the original hearing as to the powers and authority of the secretary and trustee of this association, and also expressed doubts as to whether such an association can lawfully exist under our constitution and enjoy any rights, privileges or immunities other than or superior to those enjoyed by partnerships and individuals. I have had no occasion to change my mind on this matter since the first hearing. It is clear, however, to the merest layman that the majority of the court have given recognition to a hybrid business organization — half corporation, half partnership. For the purpose of avoiding liability when creditors pursue it, we are assured that it enjoys such of the powers and privileges of a corporation that its partners are not liable for debts incurred by its officers and agents unless specially authorized by a meeting of the shareholders, nor are they liable for debts incurred by partners (or "shareholders," as they please to call themselves). On the other hand, when confronted with the necessity of incorporating under the law before exercising or enjoying any of the privileges or functions of or common to a corporation, we are told they are merely a "limited or special partnership." Such an easy, elusive and facile organization, without identity or conscience, will render the much hated corporation *Page 400 
a mere dwarf in the sight of such manifestations of power and immunity from liability. Aside from being entirely useless and unnecessary, it would be equally as tedious and laborious (far beyond the time at my disposal) for me to undertake to go through and point out wherein I agree and where disagree with the opinion of the majority. I will content myself by saying I concur in part and dissent in part.
 *Page 631